Daly, P. J.
The action was brought for the* price of goods alleged to be sold for cash, and the defense offered by defendants’ proof was that the goods were bought on a credit of sixty days, but the price having been demanded by the vendor immediately after delivery, defendants proposed to return the goods, which was agreed to and the goods returned accordingly. This offer to return and acceptance of such offer were denied, and the issues submitted to a jury which found in favor of plaintiff, who was the assignee of the vendors.
*342The goods were actually returned by the purchasers on the evening of the day of sale, but, as testified to on plaintiff’s behalf, were not left at the vendors’ place of business, but on the adjoining premises of one Brennan, who caused them to be stored. The vendors testified that they were returned in a damaged condition and acceptance refused; otherwise they would have been willing to receive them. The action was. commenced five months after the daté of such return.
The claim and the defense rested upon the testimony .of interested witnesses, and whatever may be the degree of doubt with which any part of such testimony is to be regarded, there can be no question that the verdict of a jury upon such an issue ought not to be disturbed. The judge, in his charge, perhaps made it evident how his convictions tended; but he unquestionably made it plain to the jury that they were to be thé judges of the facts, and it was a case which the jury would be likely to decide upon their own judgment.
A motion was made to dismiss the complaint on the ground that it did not appear that either the plaintiff or defendants resided in the district. That ground was untenable. To authorize the dismissal of an action in the District Courts on the ground that the action was brought in the wrong district, that fact must appear from the evidence. • Consolidation Act, § 1382, subd. 3; Dammann v. Peterson, 11 Misc. Rep. 369. No proof was offered of the residence of the parties. The other objections and exceptions are without merit. ETo error was'committed in the reception or rejection of evidence. The copartnership of the defendants was expressly testified to on behalf of both parties. The assignment to the plaintiff admitted in evidence was duly acknowledged.
Judgment affirmed, with costs.
MoAdam -and Bisóhoff, ■ JJ., concur.
Judgment affirmed, with costs.